DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed December 1, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.
The arguments regarding the art rejections are moot in light of the new art rejections set forth below. The deficiencies of the previously applied Asplund and Luedtke et al. references in light of the amended claims are taught by the new primary reference used in the art rejections below.

The claim amendments filed December 1, 2021 were not properly formatted. All text that was previously presented must be present, with text to be deleted struck through or enclosed in double brackets for small deletions. Claim 13 previously recited the word “theta” in the definition of δtem and theta was not present with a strikethrough over it in this claim set to indicate that this word was being deleted. Failure to properly format future claim amendments may result in the mailing of a Notice of Non-Compliant Amendment. 

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 – 16, 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The steps of the presently claimed method of independent claim 13 are not adequately disclosed in the application as originally filed. 
The disclosure as originally filed defined the amplitudes of the various types of brain waves that were used in calculating the Sandman Classification (SC) to be those that were collected from particular electrodes. For example, δtem was the amplitude of the theta brain wave activity with a frequency of oscillation between 0.1 – 3 Hz over the 
Additionally, the deletion of the word “theta” (which was not indicated as being previously present and deleted in the December 1, 2021 claim amendments) and replacement with “delta” in the definition of δtem constitutes new matter. An amendment to correct an obvious error does not constitute new matter where the ordinary artisan would not only recognize the existence of the error in the specification, but also recognize the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971) (MPEP 2163(I)(B)). In the instant situation, one might recognize an error as the Greek symbol for delta and the word theta (with a distinct Greek symbol) was present. Both delta and theta waves can be measured using the temporal electrodes T7 and T8 such that the amplitudes of the theta/delta (Θ or θ versus δ) brain wave activity with a frequency of oscillation of 0.1 – 3 Hz could have been the disclosed methodology. Since Applicants may act as their own lexicographer, the use of different Greek letters in and of itself need not necessarily be recognized as an error. Even is such an error was recognized, the instant change would still constitute new matter as the appropriate correction would not be recognized as the Greek symbol or the written out word for a different Greek symbol could be the error, so which one was wrong would not be recognized.
The general idea of determination of a SC for a particular composition and that the overall value for a composition should be at least 1.35 was present in the disclosure 


Claims 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
While the remarks state that no new matter has been added, changes in the scope of various ingredients have been made in the amendments to these claims. Many tradenames were replaced by IUPAC names that were not present in the disclosure as originally filed an no support has been provided to show that the compound now recited in the claims was in fact, at the time of filing, the particular compound sold under a given trademark or tradename. 
Other examples of new matter include in item B1, various items were listed that were identified as “food grade”, indicating that not all compositions of that compound were within the scope of the disclosure as originally filed. When these compounds were deleted and their IUPAC names added, the limitation “food grade” was omitted, 
Another example is in item B5 “PHENYL ETHYL PHENYLACETATE”, which does not specify the phenyl location on the ethyl chain, was replaced with “2-phenylethyl acetate”, a specific isomer that was not originally disclosed. In item B7 “ORANGER FLEUR CREME 1103/20” appears to refer to a particular composition but it has been replaced by the more generic item “orange flower cream”. Along similar lines, in claim 16 “MYRCENE 90” appears to have been replace by the IUPAC name 7-methyl-3-methyleneocta-1,6-diene, but the limitation “90” has been omitted and it is not clear how the scope of this ingredient was changed.
If Applicant is in disagreement with the Examiner regarding support for the amended claims, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention and/or submit specific evidence indication how each item in the specification as originally filed inherently was the particular compound now recited in the claims.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 – 16, 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear how the steps recited in the body of claim 13 result in the outcome recited in the preamble, in part due to antecedent basis issues, and it is not clear if required steps have been omitted from the claim or other issues.
Two active steps in the body of claim 13 relate to a first perfume composition, that is inhaled by a human subject and particular brain wave activity measured, and those brain wave measurements are used in the second step relating to the first perfume composition in which the SC value for the first composition as a whole is determined using the formula recited.
The other active step is selection of a second perfume composition that is mixture of ingredients selected from combinations of ingredients with a known SC value (namely those combinations whose SC value is greater than 1.35) although the 
The preamble of the claim only refers to the preparation of “at least one perfume composition adapted to address sleep quality”, but as discussed, there are two perfume compositions in the active steps. It is not clear if the preamble is referring to just one of the compositions in the claim body (and if so, which one) or referring to both of these perfume compositions. Therefore without proper antecedent basis, the metes and bounds of the claims cannot be determined particularly as at least in part, the ability of the perfume composition to be adapted to address sleep quality and there are no limitation on the SC value of the first composition recited in the body of the claim.
There is nothing in the claims that require any relationship between the first and second perfume compositions, and the first perfume composition need not even be a combination of ingredients or if the determined SC value for the first perfume composition is greater than 1.35, that the first perfume composition is used in the preparation step of the second perfume composition. It is improper to read a specific order of steps into a method claim where, as a matter of logic or grammar, the claim language does not impose any order on the steps. Here it is not clear if “first” and “second” are merely used to refer to two different compositions or if the first composition is prepared and analyzed before the selection of the second composition, such that the information obtained from the first composition can be used in the selection of the second perfume composition.
The SC value of the second perfume composition need not be above 1.35 as this second composition is comprised of combination(s) of ingredients wherein each In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
When claim 13 as a whole is evaluated, the metes and bounds cannot be determined as it is not clear if the effect of the preamble on the scope of the claim and it additional steps and limitation that are not explicitly recited in the body of claim have been omitted. 
The dependent claims fall therewith as specifying the number and/or particular ingredients of the second perfume composition does not fully remedy these issues.


Claims 15 and 16 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed July 2, 2021. The amendments filed December 1, 2021 appear to remove all the tradenames that cannot be used as claimed limitations and non-trademark chemical names that were also present in all capital letters. Please note that it was not necessary to convert capitalized, non-trademark names such as the anisic ingredient “DIHYDRO ANETHOLE” to the IUPAC name “1-methoxy-4-propylbenzene” as replacement with “dihydro anethole” would have been sufficient to overcome the issue. 
However, there remain numerous instances of the phrase c that was also rejected as indefinite.
In regards to this rejection, Applicants argue that the written description requirement is met when the disclosure allows one skilled in the art to visualize or recognize the identity of the subject matter purportedly described with no rigid requirement for examples or actual reduction to practice. Essential oils and extracts would be recognized and identified by a skilled artisan.  A copy of book to show that widely used terms [are] known to skilled artisans was submitted. [Examiner’s note: 4 pages that appear to be the table of contents of the book were submitted but no text of the book itself was made of record.] 

Therefore, while the amendments addressed some of the issues that lead to the claim being considered indefinite, issues remain and therefore the claim remains rejected as indefinite.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:



Claims 13 – 16, 29 and 30 were rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Even as amended, the claims do not integrate the judicial exception of determining a particular Sandman Classifier (SC) value using the recited mathematical formula is not integrated into a practical application because selection of a second perfume composition whose ingredients were selected in a particular manner does not amount to significantly more than the judicial exception. This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed July 2, 2021 and those set forth herein.
Applicants argue that the presence of this selection step relating to the second composition that is either a free oil or encapsulated within an encapsulating media is more than an abstract idea and integrates the alleged judicial exception into a practical application and adds significantly more to the claim.
These arguments are unpersuasive. The claims and method as a whole must be analyzed and the mere presence of a non-abstract idea in a claim is not sufficient to integrate the judicial exception into a practical application. The abstract idea of determining the SC value for the first perfume composition is not related in any way to the selection step of the second perfume composition that is also an abstract idea based on the consideration of certain information (the SC value of combination of ingredients). The measurement step and statement in the preamble resulting in composition preparation does not add sufficient material to render the claims overall patent eligible (see below for additional discussion). None of the dependent claims, that 
Applicants also argue that the Berkheimer Memorandum require express statements as to the well-understood, routine and conventional nature of the additional elements or citation to certain decisions listed in the MPEP and the Office has failed to satisfy the requirements of this memo.
These arguments are unpersuasive. The elements of the method have been modified due to the claim amendments, necessitating reanalysis of the subject matter eligibility of the claims. The determination step of claim 13 remains an abstract idea for the reasons discussed previously. The selecting step in claim 13 is a mental process for selection of the ingredients required for the second composition is therefore is also an abstract idea that does not require the production of a physical product. The wherein clause at the very end of claim 13 relating to the selecting step does not actually require preparation of a composition, just that the selected composition should be one of the two recited forms. Since this step is also drawn to a judicial exception, it cannot add significantly more to the judicial exception. EEG is a very common medical procedure and the previously applied Asplund reference (WO 2008/044046) indicates that brain wave measurements was performed using Ag/AgCl scalp electrodes and conventional electroencephalography (p 11, ln 4 – 15), indicating that such measurements were conventional in the field and can be performed on subjects that have inhaled fragrances. The previously applied Luedtke et al. (US 2007/0207220) reference and newly applied Diego et al. (Intern J Neurosci, 1998) reference also use EEG to measure brain wave response in response to aroma/fragrance, establishing that such 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Diego et al. (Intern J Neurosci, 1998).
Diego et al. discloses EEG activity, alertness and mood in adults after receiving aromatherapy of lavender, considered a relaxing odor, or rosemary, considered a stimulating odor (abstract). Certain essential oils modified EEG activity including increased relaxation as suggested by increases in alpha power (p 218, ¶ 2). The essential oils were diluted with grapeseed oil (p 219, ¶ 3), so both formulations selected and administered were in the form of a free oil, reading on selection and preparation of a second perfume composition, and also reading on the first perfume composition of the instant claims. The EEG was recorded for 3 minutes periods prior to, during and after the aromatherapy session (p 220, last ¶) with spectral analysis carried out after editing to remove artifact to yield power values for various frequency bands, including 1 – 4 Hz, overlapping with the claimed range of 0.1 – 3 Hz; 5 – 7 Hz, which is fully contained within the claimed range of 4 – 7 Hz; 8 – 12 Hz, exactly matching the claimed range; and 13 – 20 Hz, overlapping with the claimed range of 12 – 15 Hz (p 221, ¶ 2). MANOVA was conducted on all the power bands and indicated that the frontal alpha power significantly increased after lavender exposure, suggesting drowsiness, and frontal alpha power decreased after rosemary, suggesting alertness (p 222, ¶ 1). The lavender group reported feeling more relaxed, supporting previous research indicating the ability of lavender to promote drowsiness. 

It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to collect EEG measurements from different frequency bands and to analyze the results after inhalation of aromas such as lavender (a first perfume composition) that are considered relaxing and promoting drowsiness or an aroma such as rosemary (a second composition) that is considered stimulating.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because overlapping ranges are considered prima facie obvious. The various bands reflect different types of activity that are altered in different manners depending on the fragrance that is inhaled. The analysis and selection steps of the claims are mental steps that can be performed and a second composition can be contemplated and selected based on a material that is adapted to address sleep quality (e.g., increase drowsiness or increase relaxation) and EEG data after inhalation was collected for both perfume compositions.
The Sandman classifier arising from the particular calculations required by the claim are not set forth in the instant claims. “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the .

Claims 14 – 16, 29 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Diego et al. as applied to claim 13 above, and further in view of Asplund (WO 2008/044046) and Luedtke et al. (US 2007/0207220).
Diego et al. is discussed.
The selection of a second perfume composition with at least 2, 5 or 10 ingredients such as those recited in claim 15 with classification and optimization of the different ingredients for sleep activity is not explicitly disclosed.
Asplund discloses compositions that can be used in air fresheners that impart a measurable improved physiological response (p 1, ln 3 – 7). One such composition has a measurable improvement the ability of the user to sleep upon inhalation by a user (p 5, ln 8 – 13). An essential oil composition was prepared (p 8, ln 6 – 25, % are wt%) that comprises a combination of 0.15% benzoin resin Siam, a B5 balsamic ingredient; 0.30% grapefruit phase oil; 1.00% lavandin oil and 0.20 lavender oil, B6 camphoraceous/aromatic ingredients; 0.20% geranium African oil, 0.002% neroli bigarade petale oil, 0.0005% rose otto pure oil and 0.30% ylang oil, B7 floral ingredients; 0.05% chamomile oil English, 0.20% coriander oil and 0.006% sage clary oil French, B12 herbal ingredients; 0.15% cinnamon leaf Ceylon oil and 0.20% coriander oil, B17 spicy ingredients; 0.0006% vanilla surabsolute oil, a B19 sweet/powdery ingredient; and 0.99% cedarwood oil Texas and 0.10% patchouli oil Indonesia, B20 woody/pine ingredients. This mixture was combined with standard 
Luedtke et al. discloses a method of improving the sleep of a human by two sensory experiences that can be the same or different and are capable of reducing alpha wave activity (whole document, e.g., abstract). Among the administration routes disclosed is inhalation (¶ [0036]). Suitable sensory fragrances aim to induce or be associated with positive, low activation moods and emotion and in one embodiment can comprise a suitable sensory fragrance comprising from about 15% of at least five relaxing ingredients (R) selected from anethole, BANGALOL™, basil oil, cis-hex-3-enol, coumarin, ethylene brassylate, ethyl linalol, FLOROSA™, GALAXOLIDE™, geraniol, cyclohexadecanolide, cyclopentadecanone, methyl anthranilate, alpha-iso-methyl ionone, PRUNELLA™, SILVANONE™, alpha-terpineol, TRASEOLIDE™, ULTRAVANIL™, gamma-undecalactone, vetiver oil, vetiver acetate (¶ [0026]). Up to 25% of non-relaxing ingredients (NR) can also be present provided that the R/NR ratio is at least 0.75 with optionally up to 75% of neutral (N) ingredients and optionally up to 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to determine the effects of individual ingredients and/or combinations of such ingredients that can comprise a perfume composition, observe the effects of such compositions on the brain waves of a subject and prepare a composition that can improve physiological response to the fragrance such as sleep. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Diego et al., Asplund and Luedtke et al. discloses that fragrances can have physiological effects that can be monitored by changes in brain wave activity. The person of ordinary .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.